DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golder (US 2016/0347592).
Re claim 1, Golder discloses an actuator for spring applied braking devices (17) comprising an electro-mechanical release system and a permanent magnet eddy current brake system with adjustable air gap (26) for varying brake setting time, and for spring or weight energy dissipation. (Fig. 2)

Re claim 2, Golder discloses storm brake comprising an electrically applied holding brake (17) for holding the storm brake in a released position and allowing setting of the storm brake on loss of power. (Fig. 2)
Re claim 7, Golder discloses the actuator of claim 1.  (See above, Fig. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Golder (US 2016/0347592).
Re claim 5, Golder does not teach wherein the eddy current brake system comprises an aluminum eddy current disc.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use aluminum in the disc of Golder since it is a well known material in eddy current brakes.

Re claim 6, Golder teaches an electric motor (15) to release a spring set brake (17) and a gear assembly (16) for generating high linear forces.  Golder does not teach a ball screw assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a ball screw assembly since ball screws are well known application devices in brake systems.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWOctober 25, 2022